Citation Nr: 9929908	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  92-11 1138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for Posttraumatic Stress 
Disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that this claim for an increased rating has 
been remanded on three separate occasions for further 
development.  The final remand, dated March 1997, was 
effected so that the RO could consider the veteran's claim 
under new regulations promulgated in November 1996.  The RO 
was also instructed to schedule another VA examination for 
the veteran, as an earlier examination was inadequate.  
Finally, the RO was instructed to make sure all available 
medical records had been associated with the claims file.  
The RO sent a letter to the veteran in June 1998 requesting 
information on any medical treatment received for the 
veteran's PTSD and also informing him that a VA examination 
was requested.  The veteran did not report for his 
examination, although he did call the RO and state that he 
had received both private and VA treatment.  However, he did 
not provide the RO with the names, dates or place of any of 
this reported treatment.  The Board also notes that the 
veteran failed to report for an earlier examination of 
February 1994.  The Board notes that the veteran has thus not 
cooperated with attempts at further development and proceeds 
to a decision in this case.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that the duty 
to assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts, in this case by 
submission to a VA examination, is not an impossible or 
onerous task. Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). 


FINDING OF FACT

The veteran's PTSD is characterized by sleep impairment and 
depression.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service connected PTSD is more 
severely disabling than reflected by his current evaluation 
of 10 percent.  At his personal hearing in August 1991, the 
veteran testified that he missed a lot of work due to his 
PTSD and that he did not feel comfortable with all the people 
around his job.  He indicated that he rarely socialized and 
that he preferred to either stay inside his house or take 
walks in the woods around his home.  He also stated that he 
sleeps only 3 to 4 hours at night, even with medication.  
Therefore, he contends that he is entitled to a higher 
rating.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for PTSD was established by rating 
decision dated June 1986.  A 10 percent disability evaluation 
was assigned.  This rating was continued by rating decision 
of April 1991 and the veteran is appealing that decision.  
The 10 percent evaluation remains in effect.  

The medical evidence here consists of two VA examination 
reports and outpatient treatment records covering the period 
from July 1991 to April 1994.  At his VA examination in April 
1991, the veteran described symptoms of depression and anger, 
reporting that his wife had called the police about him 4 to 
5 times.  He stated that his marriage was in trouble and that 
he had to get out of his house but that he did not have 
anyplace to go.  He stated that he could not communicate well 
with people.  The examiner found the veteran to be unemployed 
with no plans.  He noted that the veteran got very emotional 
when asked about Vietnam and that his associative processes 
were normal.  There were no delusional or hallucinatory 
processes and the mood was depressed.  Sensorium was intact.

In July 1995, the veteran described the full spectrum of PTSD 
symptoms to the VA examiner.  These symptoms included 
hyperarousal, light sleep, exaggerated startle response, and 
hypervigilance.  He also related that he had a recurrent 
dream where NVA soldiers chase him.  He also described his 
work experience.  His longest job was five years as a 
veteran's representative and his latest job was as a canine 
handler with the Customs Service.  Records from the Customs 
Service reveal the veteran was fired because he flashed his 
badge to get special treatment and favors on several 
occasions.  

Mental examination revealed an alert, oriented, pleasant and 
cooperative man whose general appearance was casual but neat 
and otherwise unremarkable.  His affect was generally bright 
and appropriate, but his mood was labile by history, with 
periods of depression.  He became tearful when discussing the 
fear he experienced in Vietnam.  His spontaneous concerns 
revolved around a sense of disruption in his social and 
occupational life and some feelings of helplessness in these 
areas.  The examiner did not observe evidence of a psychotic 
or cognitive impairment.

Outpatient records here cover the period from July 1991 to 
February 1994.  In 1991 the veteran reported sleep problems 
and anxiety.  In April 1992 the veteran stated that he was 
stressed and anxious with dreams and nightmares.  He also 
reported tension and depression.  He was diagnosed at that 
time with PTSD and status post alcohol abuse.  At that time 
he also received information on a sleep hygiene clinic 
although there are no records indicating that the veteran 
completed this clinic.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Prior to the regulatory changes, the veteran's service- 
connected anxiety was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9400.  Under this regulatory scheme, the 
severity of a psychiatric disability was determined based on 
the effect of actual symptomatology on social and industrial 
adaptability.  38 C.F.R. § 4.130 (1998).  A 30 percent rating 
was assigned where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  The regulations provided for 
a 10 percent rating where there was less disability than 
required under the criteria for the 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that the term "definite" in 38 C.F.R. § 
4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1995).

The post November 1996 ratings provide that a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent rating is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

It is the decision of the Board that the veteran's 
symptomatology does not merit an increase in rating under 
either set of regulation criteria.  Initially, while it is 
true that the veteran has experienced symptoms of PTSD, there 
is no evidence to suggest a definite social or industrial 
impairment as contemplated by the older regulations.  He has 
had three marriages and seems able to obtain employment, as 
evidence by jobs at the Customs Service, Vet Center and 
private industry.  Further, there is no medical evidence that 
his PTSD effects the veteran's employment.  Moreover, while 
he has reported symptoms of depression and sleep impairment, 
there is no medical evidence of anxiety, suspiciousness, 
panic attacks or memory loss to the extent necessary for a 
higher evaluation.  In light of the foregoing, a rating in 
excess of 10 percent would not be warranted under either set 
of criteria in this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
injury.  Although he has missed some work in the past and is 
now unemployed, there has been no evidence submitted that the 
veteran is unemployable due to this disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

To conclude, while the VA examination in 1991 seemed to 
suggest a high degree of severity of the veteran's PTSD, 
these findings were not duplicated in the 1995 examination.  
The 1995 examination seemed to show a much-improved set of 
circumstances for the veteran.  Attempts to clarify the 
veteran's situation and reconcile the two sets of findings 
were thwarted repeatedly by the veteran's lack of cooperation 
and failure to report for scheduled examinations.  As the 
objective evidence does not show the veteran meets the 
criteria for a rating in excess of 10 percent, the veteran's 
10 percent rating is continued.  If the veteran desires to 
pursue a claim at a later point, including whether his PTSD 
affects his employability, he can notify the RO and indicate 
a willingness to cooperate with necessary claim development. 

ORDER

A rating in excess of 10 percent for the veteran's PTSD is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

